Pfeifer, J.,
concurring in part and dissenting in part.
Gold, Schwartz & Co., L.P.A., Gerald S. Gold, Jennifer E. Schwartz and Brian P. Downey, for appellants.
{¶ 61} I concur in paragraphs one and two of the syllabus. I write separately because I would modify the sudden-medical-emergency doctrine.
{¶ 62} Nino Gobbo had a heart attack while driving his car. The consequent accident resulted in the death and injury of several individuals. Gobbo had no reason to believe that he would suffer a heart attack. Therefore, according to the sudden-medical-emergency doctrine, Gobbo was not negligent. To that extent, the sudden-medical-emergency doctrine is logical. However, in equating no negligence with no liability, the sudden-medical-emergency doctrine is not sensible.
{¶ 63} Those individuals killed or injured by Gobbo’s heart-attack-induced accident were also not negligent; they did nothing wrong except have the bad luck to be in Gobbo’s path when he died. Yet those individuals bear the harsh consequences of the sudden-medical-emergency doctrine. They are unable to collect damages from the person who caused them death and destruction, however innocently. They are unable even to collect on their uninsured motorist coverage. Does this seem sensible?
{¶ 64} R.C. 4511.25 generally prohibits driving left of center. It is one of our most important traffic rules. Would anyone be willing to drive without the expectation that other drivers would comply with the rule? Yet even this statute is trumped by the sudden-medical-emergency doctrine. The question is “Why?”
{¶ 65} No valid public policy is served by applying the sudden-medical-emergency doctrine in this case. Instead, the doctrine prevents accident victims from pursuing damages from the person who caused their death and injury. The doctrine prevents them from collecting on their own insurance policies, which they purchased to protect themselves and their families from just such a catastrophe.
{¶ 66} A better rule would allow individuals like those killed or injured here to pursue damages against a person whose sudden medical emergency resulted in a statutory violation and was the proximate cause of the death or injury. The result in this case would likely be that the accident victims would be able to collect damages under Gobbo’s liability insurance or their own uninsured motorist coverage. That makes sense. The sudden-medical-emergency doctrine, as applied to this case, does not make sense, and should be modified.
Jones, Day, Reavis & Pogue, Jeffrey S. Sutton, Michael Y. Scudder Jr., Mary Beth Young and Geoffrey M. Johnson; McNeal, Schick, Archibald & Biro Co., L.P.A., Fredric E. Kramer and Brian T. Winchester, for appellee.
Robert P. Rutter, urging reversal for amicus curiae Ohio Academy of Trial Lawyers.
Pappas & Associates and Thomas P. Pappas, urging affirmance for amicus curiae National Association of Independent Insurers.